Citation Nr: 0629271	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran reportedly served on active duty from November 
1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.  


FINDING OF FACT

The competent evidence of record is against a causal link 
between the currently diagnosed tinnitus and the veteran's 
active duty service.  


CONCLUSION OF LAW

Tinnitus disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a February 
2004 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the February 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came subsequent to 
notification of the veteran's rights under the VCAA.  The 
notification was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date.  Despite any inadequate 
notice provided to the appellant with regard to these 
matters, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus, any question as to the appropriate 
disability rating and/or effective date with regard to that 
issue is rendered moot.  The appellant's status as a veteran 
has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA records 
have been obtained.  The veteran has been afforded an 
appropriate VA examination.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The veteran's service medical 
records are missing and presumed destroyed in a fire at the 
National Personnel Records Center in 1973.  Attempts were 
made to obtain the records without success.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Service connection criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current  
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

When service medial records are missing, the Board has a 
heightened obligation to provide an explanation of reasons or 
bases for its findings and has a heightened duty to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)


Analysis

The Board finds that service connection is not warranted for 
tinnitus as the competent evidence of record demonstrates 
that the currently diagnosed tinnitus was not linked to the 
veteran's active duty service.  

The only evidence of record which links the currently 
diagnosed tinnitus to the veteran's active duty service is 
the veteran's own allegations.  In a September 2003 
statement, the veteran reported that his ears started to ring 
when he was involved in marksmanship training during active 
duty.  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss in-service exposure to excessive 
noise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a lay person however, the veteran is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the etiology of the currently 
diagnosed tinnitus is without probative value. 

There is competent evidence of record which indicates that 
the currently diagnosed tinnitus was not linked to the 
veteran's active duty service.  A VA ear disease examination 
was conducted in December 2003.  The veteran reported that he 
had a history of recurrent bilateral tinnitus which had 
become progressively worse in recent years.  The examiner 
diagnosed bilateral recurrent tinnitus.  The examiner opined, 
however, that it was less likely than not that the veteran's 
current tinnitus was related to military noise exposure as 
the progression and nature of the tinnitus was most 
compatible with presbycusis.  The Board has reviewed the 
entire claims file and can find no competent medical evidence 
to the contrary of this opinion.  

The veteran contends that his tinnitus is the result of 
inservice acoustic trauma; however, he is not competent to 
offer evidence on this point.  Lay evidence of symptomatology 
is pertinent to a claim for service connection, if 
corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. 
App. 124, 126-27 (1993).  In this case, there is evidence of 
continuity of symptomatology (allegations from the veteran) 
but there is no corroboration by medical evidence.  The Board 
accordingly finds that service connection under 38 C.F.R. § 
3.303 is not warranted.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to his service.  

Although the veteran is entitled to a heightened duty to 
consider carefully the benefit-of-the-doubt rule, the Board 
finds that there is no doubt present.  There is no competent 
evidence of record supporting the veteran's claim and there 
is competent evidence of record which weighs against the 
claim. 





ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


